Citation Nr: 1209379	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder variously claimed as PTSD, a bi-polar disorder, depression, an anxiety disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The Board has recharacterized the Veteran's claim of service connection for PTSD to include all acquired psychiatric disorders including PTSD, a bi-polar disorder, depression, an anxiety disorder, and a personality disorder because the record shows her being diagnosed with these psychiatric disorders and/or she is claiming service connection for these psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that since issuance of the January 2010 supplemental statement of the case the RO obtained and associated with the record treatment records from the Bay Pines VA Medical Center dated from September 2010 to December 2011 that document the Veteran's treatment for, among other things, her various psychiatric disorders.  The Board finds that these records constitute additional pertinent evidence.  Therefore, the Board finds that a remand is required for the agency of original jurisdiction to issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Similarly, the record shows that in February 2010 the Board received from the Veteran's representative a computer disc allegedly containing treatment records of the claimant from the Bay Pines VA Medical Center.  However, the record on appeal does not show that the Veteran waived agency of original jurisdiction review of these records.  See 38 C.F.R. § 20.1304(c) (2011).  Moreover, the Board notes that it is unable to open the disc provided by the Veteran's representative in order to review these treatment records.  Therefore, the Board finds that a remand is also required for the Veteran to be provided an opportunity to resubmit these records in a format that can be reviewed by VA and for the agency of original jurisdiction to issue a supplemental statement of the case that considers these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.31; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran contends that her current acquired psychiatric disorders started while on active duty following her alleged sexual assault and subsequent abortion.  In this regard, records obtained from the United States Naval Criminal Investigation Service (NCIS) dated in September 2006 do in fact document a July 2006 incident in which the Veteran claims she was sexually assaulted.  Additionally, August 2006 treatment records from Planned Parenthood do in fact document the fact that the Veteran had an abortion because of a pregnancy that was the result of a sexual assault while in the Navy.  Moreover, college transcripts provided by the Veteran show that her GPA of 3.641 declined to a GPA of 1.923 following the July 2006 assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

In addition, service treatment records document the claimant's pre-assault complaints and treatment for anxiety and depression diagnosed as dysthymia.  Moreover, her post-assault service treatment records document her complaints and treatment for a bi-polar disorder and depression as well as for an adjustment disorder with anxiety and depression, a borderline personality disorder, and a dysthymic disorder (depressive neurosis).  Likewise, the post-service records documents the Veteran's complaints and treatment for psychiatric disorders variously diagnosed as PTSD, a bi-polar disorder, depression, a mood disorder, a depressive disorder, and gambling and alcohol abuse. 

Furthermore, the Board finds that the Veteran is competent to report on having problems with symptoms of her claimed acquired psychiatric disorders, including nightmares, anxiety, and being depressed, even if these problems were not found in her in-service and post-service medical records because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Given the above history, the Veteran was afforded a VA examination in June 2007 to obtain a medical opinion as to whether she had PTSD due to her July 2006 sexual assault.  However, the Board does not find the July 2006 examination adequate to adjudicate the appeal.  The Board has reached this conclusion because the examiner did not appear to take into account the fact that the Veteran's PTSD stressors have been verified (i.e., the July 2006 incident, whether consensual or forced, and the subsequent August 2006 abortion) and her post-service VA treatment records showing her being diagnosed with PTSD due to these stressors as well as receiving treatment for her PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board has also reached the conclusion that the existing VA examination is inadequate because the examiner did not provide an opinion as to the relationship between the Veterans's other acquired psychiatric disorders and her military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

Accordingly, the Board finds that a remand is required for a clarifying medical examination and opinion as to whether the Veteran has any acquired psychiatric disorders due to her military service.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim).

Lastly, the Board finds that because the record shows that the Veteran receives ongoing treatment at the Bay Pines VA Medical Center, while the appeal is in remand status her post-December 2011 treatment records from this facility should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bernard, supra.  

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  The RO should obtain and associate with the claims file the Veteran's post-December 2011 treatment records from the Bay Pines VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO should notify the Veteran's representative that VA cannot open the disc that was sent to the Board which was report to contain the appellant's treatment records from the Bay Pines VA Medical Center and ask that paper copies of these records be sent to VA.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  Does the Veteran have PTSD in accordance with DSM-IV criteria? 

In providing an answer to the above question, the examiner should take note of the fact that the Veteran's PTSD stressors have been verified (i.e., the July 2006 incident, whether consensual or forced, and the subsequent August 2006 abortion) and post-service VA treatment records show her being diagnosed and treated for PTSD.  

b.  If the Veteran has a diagnosis of PTSD in accordance with the DSM IV, is it at least as likely as not (50 percent probability or more) that it was caused by her verified stressors (i.e., the July 2006 incident, whether consensual or forced, and the subsequent August 2006 abortion)?

c.  Does the Veteran have any other acquired psychiatric disorders including a bi-polar disorder, depression, and an anxiety disorder?

d.  As to each diagnosed post-service acquired psychiatric disorder, including a bi-polar disorder, depression, and an anxiety disorder, is it at least as likely as not (50 percent probability or more) that it was caused by her active duty, including the sexual assault and the subsequent abortion, or is otherwise related to service?

e.  If the Veteran's diagnosed post-service acquired psychiatric disorders include a psychosis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that service treatment records document the Veteran's pre-assault complaints and treatment for anxiety and depression diagnosed as dysthymia; service treatment records document her post-assault complaints and treatment for a bi-polar disorder and depression as well as for an adjustment disorder with anxiety and depression, a borderline personality disorder, and a dysthymic disorder (depressive neurosis); the post-service records documents her complaints and treatment for psychiatric disorders variously diagnosed as a bi-polar disorder, depression, a mood disorder, a depressive disorder, and gambling and alcohol abuse; and the claimant is competent and credible to report on having problems with symptoms of her claimed acquired psychiatric disorders, including nightmares, anxiety, and being depressed, even if these problems were not found in her in-service and post-service medical records because these symptom are observable by a lay person.  

4.  The RO should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


